DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 16, 2019 has been entered.
Claims 1, 8, 10, 11 and 14 are currently being examined.

Claim Rejections - 35 USC § 112
Claims 1, 8, 10, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear which description of the curing agent is required. The claim first states that the curing agent comprises a poly(aminoaryl)alkane or di(aminoaryl)ether, but then state that the curing agent is represented by the following formula (1). However, there are numerous choices for the components of formula (1) that do not result in either a poly(aminoaryl)alkane or a di(aminoaryl)ether. For example the choice of component A as a sulfur atom would not result in either structure. In order to further prosecution, the Examiner is interpreting that the curing agent must be either a poly(aminoaryl)alkane or a di(aminoaryl)ether.
Further, claim 1 states the limitation “a ratio of the resin component…” in the 7th line after formula (1). It is unclear if this “resin component” is meant to be the “thermosetting resin composition” of line 2 of claim 1 or the “thermosetting epoxy resin” of lines 2-3.
Claims 8, 10, 11 and 14 all depend from claim 1 and thus, are also rendered indefinite. 

Claim Rejections - 35 USC § 103
Claims 1, 8, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-187194 A in view of Murakami et al. (4,912,179) and in view of evidence provided by the Fukuda Metal Foil and Powder AgC-A product literature. 
Regarding claims 1 and 14, JP 2011-187194 (Paragraph 6) teaches a conductive paste comprising an epoxy resin, a curing agent and conductive particles. Epoxy resins are thermosetting resins. The conductive particles can be silver particles that have a scaly shape (Paragraph 8). JP 2011-187194 uses an Example particle (Paragraph 14) that is AgC-A manufactured by Fukuda Metal Foil Powder. As evidenced by the Fukuda Metal Foil and Powder AgC-A product literature translation, AgC-A particles have a scaly grain shape and a flake particle shape that is formed by a chemical reduction method (metal flake having a crystalline structure grown in a scaly (flake) shape). Given that the AgC-A particles are formed in a similar manner to those of the instant application, the particles would meet the claimed value of X, barring evidence to the contrary.
The curing agent (Paragraph 10) can be an aromatic amine such as meta-phenylenediamine or diaminophenyl sulfone, but JP 2011-187194 does not limit the aromatic amine curing agent to these specific curing agents. 
While diaminophenyl sulfone would meet formula (1) with n=0, m=1, and A as a sulfonyl group it is not a poly(aminoaryl)alkane or a di(aminoaryl)ether.
Murakami (Column 3, lines 26-29) teaches amine curing agents for epoxy resins. Murakami (Column 3, lines 37-39) teaches methaphenylenediamine, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the functionally equivalent diaminodiphenylmethane as the curing agent of JP 2011-187194, since Murakami teaches this curing agent as equally usable for curing epoxy resins as those disclosed by JP 2011-187194. This curing agent would be a poly(aminoaryl)alkane (given that the instant specification uses the term “poly” to include the term “di”, see Paragraph 65) that meets formula (1) with n=0, m=1 and A as an alkylene group. 
The Example (Paragraph 14) composition has 85 parts by weight of silver powder to (11.6 parts by weight of epoxy resin + 2.9 parts amine curing agent = 14.5 resin component) or a ratio of ~17 parts by weight resin component to 100 parts by weight of the metal flake. Further, JP 2011-187194 (Paragraph 7) teaches that the conductive particles can be present in the conductive paste in an amount of 85 to 95 mass %, not including solvent. Thus, the broader teachings of JP 2011-187194 encompass an overlapping weight of resin to metal flake as claimed.
The Example uses 11.6 parts by weight of epoxy resin to 2.9 parts amine curing agent (Paragraph 14) or 50 parts amine curing agent to 100 parts epoxy.
Regarding claim 8, the conductive paste is excellent in adhesion (Paragraph 3) and can be used as an adhesive (Paragraph 13).
Regarding claim 10, the conductive paste can be applied to a substrate and cured (Paragraph 17). This would have the form of a conductive molded body.
.

Response to Arguments
Applicant's arguments filed December 16, 2019 have been fully considered but they are not persuasive. 
Applicants argue unexpected results for the claimed composition and that the data presented is now commensurate in scope due to the claim amendments. However, the claim is still far broader than the data presented. The data is presented for a single poly(aminoaryl)alkane and a single di(aminoaryl)ether curing agent, while the curing agent as claimed can be any of these that meet formula (1). There is no way with a single data point to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof to all of the curing agents as claimed. It is further unclear which limitation (meeting formula (1) or being a poly(aminoaryl)alkane or di(aminoaryl)ether from a limited subset of formula (1)) must be met by the amine curing agent. Further, the data is presented for very specific epoxy resins, while as claimed the epoxy resin can be any epoxy resin. These few examples again cannot be extended to this broad class of resins. The examples have a few types of silver flakes over a small size range and a small range of X values. As claimed, the silver flakes can have any size and a far broader range of X values. The ratio of resin component to the silver flake of the examples does not extend across the claimed range. Nor is it clear what is encompassed by the resin component as set forth above. 
Further, regarding strength of the examples, as evidenced by Murakami et al. (US 4,912,179) it is known in the art that different curing agents, especially aromatic curing agents, provide different mechanical properties to an epoxy composition (Paragraphs 6-7). Thus, determining a specific curing agent to arrive at a desired mechanical property would be a matter of routine experimentation.
Applicants’ request for rejoinder is noted. However, since no claims are currently deemed allowable, rejoinder will not be considered at this time. 
Due to amendments to the claims, the rejections from the April 19, 2018 Office Action are withdrawn and replaced by those presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



February 3, 2021